—In an action, inter alia, to recover damages for fraudulent inducement to enter into a contract, the defendants Allvend Industries, Inc., Edward Weiss, Leonard Weiss, and Promovision Video Display Corp., appeal, as limited by their brief, from so much of a second amended judgment of the Supreme Court, Nassau County (Yachnin, J.), entered April 14, 1994, as increased the principal sum awarded in the first amended judgment entered October 7, 1993, by adding thereto certain payments made from an attorney’s escrow account.
Ordered that the second amended judgment is affirmed, insofar as appealed from, with costs to the plaintiffs-respondents payable by the appellants.
In Winkler v Allvend Indus. (186 AD2d 732, 734), this Court remitted this matter to the Supreme Court, Nassau County, to deduct from the plaintiffs’ judgment the "amount of professional fees actually paid by Holiday House”. Since the funds in the escrow account in question were funds which the plaintiffs Bernard Winkler and Lynn Winkler borrowed from Ethel Winkler and were not Holiday House’s funds, the Supreme Court properly amended its judgment so as not to deduct the payments made from the escrow account. O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.